DETAILED ACTION
This Office Action is with regard to the most recent papers filed 8/26/2021.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2021 has been entered.
 

Response to Arguments
Applicant's arguments filed 8/26/2021 have been fully considered but they focus solely on the newly amended subject matter, and are thus moot based on the new ground of rejection presented below.  It should be noted that bandwidth limitations implemented by a local intermediary device (e.g. router or gateway) were generally known (as in Davies), where when such is implemented using a satellite network, such a device would manage the beams at least so far as to determine what information is to be transferred over the beams.  
As provided in the messages (detailed in the Interview summary mailed 8/11/2021), any amendment should focus on subject matter that is not well-known for other types of networks (e.g. bandwidth limitations implemented by a local device) and/or would not be specifically required when modifying another type of network to be a satellite network (e.g. modifying communications to an external network in one reference to be for a satellite system would have such communications being transported over the beams of the satellite network.).  It is also noted that it appears that the instant specification includes alternatives to satellite communication systems (e.g. Paragraph [0034]), where it appears that any specific implementations over the satellite network do not necessarily appear to go beyond simply implementing the satellite network for the communications (with details that would be typical and ordinary for satellite communication systems).  It is recommended that any further amendments focus on the containerizing of the applications and the functions associated with that portion of the process instead on specific details concerning the satellite communication system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0065085 (Talbert) in view of US 2011/0276668 (Fang), US 2011/0093900 (Patel), and US 6,839,767 (Davies).
With regard to claim 1, Talbert discloses a method, comprising: 
transmitting a containerized application from the network node to the at least one service appliance, wherein the at least one service appliance is configured to execute the containerized application using hardware resources of the terminal and CPE (Talbert: Figure 4 and Abstract.  A CPE device can be managed by a service provider by having the service provider deploy a containerized application to the CPE.); and 
monitoring usage of interface resources of the communication system by the containerized application (Talbert: Paragraph [0036] and [0038].  The containerized application is deployed to provide a service, where the use of that service is then monitored, which thus monitors the use of the application, where the monitored use can include resource usage, such as network resources..).
Talbert fails to disclose, but Fang teaches 
receiving a request, from a network node, to supply one or more services via a communication system (Fang: Figure 2, 2.  Fang provides for the receipt of information from a service ACS by an access ACS, where there is no indication of a previous communication between the access ACS and the service ACS in the embodiment presented in Figure 2, where Fang presents the use of a connection request in a different embodiment (Fang: Paragraph [0109]), where with knowledge of the use of requests for establishing connections, led one of ordinary skill in the art to use a request for configuring the CPE to provide services to trigger the receipt of such information in step 2 of figure 2.).  
creating, by the network node, at least one service appliance within at least one of the terminal of a communication system and customer premise equipment (CPE) connected to the terminal, wherein the at least one service appliance is used to provide the one or more services (Fang: Abstract and Paragraph [0054] and Figure 2.  A virtual CPE (appliance) can be generated in a CPE/terminal by a server, where such is used to provide services to the user.).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have the network node create at least one service appliance in at least one CPE/terminal to allow a single device to be managed by different servers, such that a user would be able to subscribe to a plurality of different services provided by different service providers (Fang: Paragraph [0004]).  Further, the process of Fang would allow such virtual CPEs to be implemented after installation of the physical equipment, thus allowing the subscriptions of the user to change over time.  Further, the use of requests to receive information, such as that of Figure 2, would have provided a well-known technique to trigger the sending of information, such as the information to configure and manage the CPE for providing services, according to the needs of the system, thus efficiently providing a mechanism to receive such required information.
Talbert further fails to teach, but Patel teaches that the communication system is a satellite communication system and that the interface resources are air interface resources (Patel: Abstract.  Satellite is considered an alternative to other types of networks, where such presents its own advantages and disadvantages versus other options.  When using such a communication system, the interface would be an air interface, as the air interface is considered to be the interface for the satellite communication system.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a satellite communications system to realize the benefits of satellite communication systems such as reliability and ubiquitous coverage (such that remote locations would be able to connect without the difficulty of providing a wired or cellular infrastructure).
Talbert in view of Patel fails to teach, but Davies teaches allocating, by a gateway, a predetermined amount of bandwidth for services within beams of a satellite communication system, wherein the beams are managed by the gateway; and denying the request if it would cause the predetermined amount of bandwidth to be exceeded (Davies: Abstract and Figure 1.  An admission controller is provided in a path between an external network and sources connected to the device with the admission controller, where the device 21 from Figure 1 acts as a gateway between the sources and the network.  When combined with Patel, such a gateway that couples the local senders with the network would be a satellite gateway, which is a well-known component for coupling a local network with the satellite network (It should be noted that, as known in satellite networks, such a gateway would manage the beams, such as by converting the data from a protocol of the local network to the wireless signals to be beamed to the satellite network).  In Patel, the admission controller serves to enforce bandwidth limits, where a request that would exceed the allocated bandwidth would be denied.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have the gateway deny requests that would exceed bandwidth allocated to the path to ensure that the path can handle the total bandwidth of requests going over the path, including in situations where multiple devices share the same satellite connection.

With regard to claim 2, Talbert in view of Fang and Patel fails to teach expressly, but Official Notice is taken that it was well known in the art to initiate a communication session between the network node and the at least one service appliance via [a gateway of] the satellite communication system (More specifically, as addressed above, Patel teaches the use of a satellite communication system for communication sessions, where gateways with different networks were well-known in the art.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a gateway of the satellite communication system for communication sessions to provide connections between different networks or portions of networks, such as a wired network and the satellite network, thus allowing the different systems (e.g. server) to not have a specific interface for the satellite network, which allows for more generic computer systems to be used with the system as well as allowing multiple systems to share a single connection to the satellite network. 

With regard to claim 3, Talbert in view of Fang and Patel fail to teach, but Official Notice is taken that it would have been well-known in the art to have the network node is communicatively coupled to the gateway via a public network, a private network, or both (more specifically, gateways were a well-known way to connect different networks, such as private and public networks, such that a local network (Private) could use a gateway to provide connections to a public network (Internet).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have the node coupled to the gateway using a public or a private network to allow a single public network connection of the network node to be shared among different nodes existing in a private network, thus providing for a more cost effective connection to the public network.

With regard to claim 3, Talbert in view of Fang and Patel fails to teach expressly, but Official Notice is taken that it would have been well-known in the art to have receiving an application from an application server communicatively coupled to the network node; and containerizing the application into the containerized application (More specifically, Talbert utilizes containerized applications (Talbert: Abstract), where it would have been well-known in the art to allow the network node to containerize applications that are received from application servers for distribution to the nodes.).  Accordingly, it would have been obvious to one of ordinary skill in the art to receive an application from an application server and containerize the application to allow the application to be appropriately packaged on demand for distribution to different nodes by the same system that is performing the distribution, thus reducing storage requirements (not all applications would need to be stored in containers, but instead can be stored in their native format and containerized (and possibly cached) when they are needed).

With regard to claim 7, Talbert in view of Fang and Patel teaches wherein the monitoring further comprises monitoring hardware usage by the containerized application, network usage by the containerized application, or both (Talbert: Paragraph [0036].  Monitoring of a service (provided via the application) can be performed, which can include monitoring resources allocated for the service (hardware usage and/or network usage).

With regard to claim 8, Talbert in view of Fang and Patel teaches wherein the monitoring further comprises determining whether or not sufficient hardware resources are available for use by the containerized application (Talbert: Paragraph [0036].  Talbert provides that the monitoring is to ensure that service guidelines and/or performance guidelines are met, which when monitoring resource allocation, would determine if enough resources are allocated (available for use by the application/service).).

With regard to claim 9, Talbert in view of Fang and Patel fails to teach, but Official Notice is taken that it would have been well-known in the art at the time of filing to bill a user based on the monitored usage of the containerized application (more specifically, monitoring the use of services and applications providing services for billing was well-known in the art).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to monitor and bill for use of the application providing a service to allow the provider of the service to receive compensation for the investment of resources to provide and support the application and service.

With regard to claims 10-13 and 16-19, the instant claims include similar limitations as those presented in claims 1-4 and 7-9, and are thus rejected for similar reasons.

Claim Rejections - 35 USC § 103
Claims 5-6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talbert in view of Fang and Patel, and further in view of US 2011/0138064 (Rieger).
With regard to claim 5, Talbert in view of Fang and Patel fails to teach, but Rieger teaches receiving a request for a service at the network node from the at least one service appliance; and transmitting the containerized application from the network node to the at least one service appliance in response to the request (Rieger: Paragraph [0151].  A CPE can request an application for download, where such application would be delivered in accordance with the teachings of Talbert in view of Fang and Patel.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have a request for a service and transmit the application in response to the request to allow a user to determine services that are desired via the CPE, thus providing a better user experience for acquiring services without requiring using other calls or devices for separately ordering such services.

With regard to claim 6, Talbert in view of Fang, Patel, and Rieger teaches generating an interface, by the at least one service appliance, for selecting at least one service available from the network node, wherein the request is made via the interface (Rieger: A carousel is understood to be an interface providing a scrolling listing of different available options for selection by a user.).

With regard to claims 14-15, the instant claims are similar to claims 5-6, and are thus rejected for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144.  The examiner can normally be reached on Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444